Eothrock,0. J.
1 2 *7203 4 5 *719It appears from the petition for an injunction and the affidavits in support and resistance of said motions to dissolve that the plaintiff is the owner of a farm which he leases to tenants. On the ■eighth day of August, 1894, the plaintiff made and signed the following writing: “Elma, Iowa, 8-18, 1894. Agreement, this .is to sertify that I have rented my farm for the year 1895 for the sum of three hundred dollars payment to be stated in contract to the said James Davis. [Signed] Lawrence Martin.” No other written agreement was made, but, as the memorandum above indicates, a written contract was to be afterwards entered into. It appears that there was a house on the farm, which was occupied by a tenant, and that his lease did not expire ■until March, 1895. But the defendant herein went on the land and did some plowing. It does not appear how much work he did on the farm. The plaintiff objected to the defendant going on the land to do any work, on the ground that his • acts were repeated and continuous trespasses, and this action was commenced, and a temporary injunction allowed. ¡ It is claimed in behalf of appellant that under the facts an injunction will not lie. An examin- ■ ation of the petition for injunction shows- that ■the defendant is insolvent, and that he did not at any ■time have any lease of the land, and that without authority he persisted in repeatedly trespassing thereon. It is, as we think, satisfactorily shown by *720the affidavits presented and considered by the court on both motions that the plaintiff refused to enter into any written contract, because, when the memorandum above set out was signed, and as an inducement to the plaintiff to. lease his farm to the’ defendant, the latter represented that he had paid the rent of the farm which he had for that year; that he had considerable personal property, such as horses, cattle, and hogs, on which he would give ¡security for the rent, as well as on the crops to be raised. It further appears that defendant had not paid his rent for that year; that he had not farmed ■any other place satisfactorily; that he had very little •of the personal property he had claimed to have, and what he did have was incumbered; and he had nothing with which to secure the rent as it was agreed to be secured. Under this state of facts the plaintiff was entitled to the writ of injunction. Equity has jurisdiction of an action which seeks a remedy : for repeated and continuing acts of trespass, where the party committing the same is insolvent. Story, Eq. Jur. section 928; Cowles v. Shaw, 2 Iowa, 496; Gibbs v. McFadden, 39 Iowa, 371; City of Council Bluffs v. Stewart, 51 Iowa, 385 (1 N. W. Rep. 628). The argument for appellant proceeds in part upon the theory that the memorandum made on the eighteenth day of August constituted a complete contract. The whole record shows that the parties did not so consider it. If the defendant made false representations, and was insolvent, ,as above stated, the plaintiff was under no obligation to complete the contract, but had the right to rescind what was done. The case demands no further consideration. We will not set out the affidavits for and against the dissolution of the injunction. Upon the showing made, the court rightly overruled the motions to dissolve. — Affirmed.